Citation Nr: 1511706	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for urticaria (claimed as chloracne).

2.  Entitlement to service connection for a skin disorder, to include urticaria (claimed as chloracne).

3.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 5, 2013, and in excess of 50 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law

WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating
decisions issued in January 2011 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the January 2011 rating decision, the RO denied reopening a previously denied claim for service connection for urticaria and denied service connection for PTSD.  The Veteran disagreed with those denials in a June 2011 Notice of Disagreement.  In the March 2012 rating decision, the RO granted service connection for PTSD and evaluated it as 30 percent disabling effective July 13, 2010.  In May 2012, the Veteran submitted a Notice of Disagreement as to the 30 percent disability rating assigned.  In March 2012 and July 2013, the RO issued Statements of the Case.  The Veteran perfected his appeals of these issues by submitting timely VA Form 9s in May 2012 and July 2013, respectively.

The Veteran and his spouse appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A copy of the hearing transcript is associated with the claims file.  

The Board notes that the Veteran also had pending a claim for a higher initial disability rating for service-connected ischemic heart disease, which was rated as 60 percent disabling effective August 31, 2010.  By rating decision issued in July 2013, the RO granted a 100 percent disability rating for this disability effective January 15, 2013.  The Veteran was advised in the rating decision that, since the maximum benefit was granted, his appeal was satisfied.  Furthermore, at the January 2015 hearing, the Veteran indicated that he was satisfied with that decision and was no longer seeking a higher rating.  Finally, it is noted that the RO has not certified this issue to the Board.  Consequently, the Board finds that this issue is not before it at the present time.

Furthermore, in the July 2013 rating decision, the RO indicated that the claim for a TDIU filed by the Veteran in January 2013 was rendered moot by the grant of the 100 percent schedular rating for ischemia heart disease.  At the January 2015 hearing, however, the Veteran's attorney argued that the claim should not have been dropped.  The Veteran further testified, and the attorney argued, that the Veteran retired from his full-time employment due to, at least in part, his service-connected PTSD.  Since a TDIU claim is one for an increased disability rating, an effective date may be awarded up to one year prior to the claim for an increase.  38 C.F.R. §3.400(o).  Consequently, the Board finds that the Veteran's claim for a TDIU remains open and is part of his claim for an increased disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that, at the January 2015 hearing, the Veteran's attorney argued that the current claim for a skin disorder was for skin cancer, which is a separate and distinct disorder from what was previously denied.  The Board notes, however, that the claim upon which the current appeal is based was submitted by the attorney and simply states that the Veteran requested to "reopen all previous denials."  At no time since, until the hearing, has the Veteran submitted any statement indicating that he was seeking service connection for skin cancer.  Nor has the Veteran submitted evidence of treatment for or a diagnosis of skin cancer.  Consequently, the Board finds that a claim for service connection for skin cancer was not submitted until the January 2015 Board hearing.  Thus, that issue is not presently before the Board.  Rather it must be referred to the RO for appropriate action.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a skin disorder, an increased initial disability rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a skin disorder (urticaria and chloracne) was previously denied in rating decisions issued in April 1970, February 2004 and May 2006.  The Veteran did not appeal those rating decisions and they became final.

2.  Some of the new evidence received since May 2006 is material.


CONCLUSIONS OF LAW

1.  The April 1970, February 2004 and May 2006 RO rating decisions that denied service connection for a skin disorder, to include urticaria and chloracne, are final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2014).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for a skin disorder, which represents a complete grant of the benefit sought on appeal as to that issue.  The remaining issues are remanded.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for service connection for a skin disorder was previously denied by the RO in a rating decisions issued in April 1970, February 2004 and May 2006.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with these rating decisions.  Therefore, they are final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

New evidence received since May 2006 consists of the Veteran's testimony in January 2015, some service personnel records relating to the Veteran's Reserves service from 1975 to 1977, VA treatment records from October 2003 through July 2012, and private treatment records.  The Board finds that most of this evidence is not relevant to the Veteran's claim for service connection for a skin disorder.  Although new in that they were not previously of record, the VA treatment records are not material as they do not contain any new notes of treatment for any skin disorder or provide a diagnosis of a skin disorder that may be related to the Veteran's military service.  Although a July 2003 Agent Orange Registry Exam note was not previously of record, the Board finds the contents of this note are a duplicate of an Ambulatory Outpatient Care note of the same date that was previously of record; therefore, this record is not new.  

The only new medical evidence relating to a skin disorder is an April 1999 note from the Veteran's private cardiologist indicating he had a skin lesion on his nose and had just seen a dermatologist who suggested the possibility of malignancy.  However, as discussed in the Introduction, the Veteran's claim for service connection for skin cancer is not currently before the Board.  As this evidence goes toward that claim and not the previously denied skin disorder of urticaria or chloracne, the Board finds it is not relevant to the issue presently before it.

The Board finds, however, that the Veteran's testimony at the January 2015 hearing is new in that he testified to having a continuity of the same skin disorder he had in service.  He stated that, in service, he got a rash on his forehead and arms and he still gets this.  As this evidence is sufficient to establish a potential link between the Veteran's current skin problem and what he had in service but there is insufficient evidence to render a decision at this time, the Board finds that VA's duty to assist in obtaining a VA examination and opinion has been triggered.  Consequently, this evidence is sufficiently material to reopen the Veteran's previously denied claim of service connection for a skin disorder, to include urticaria and chloracne.

Accordingly, the Board finds that the evidence received subsequent to May 2006 is new and material and serves to reopen the claim for service connection for a skin disorder.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to assist the Veteran in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a skin disorder, to include urticaria and chloracne, is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary to further assist the Veteran before it can conduct a full and final adjudication of the issues on appeal.  

Skin Disorder 

The available treatment records indicate that the Veteran has been treated for many years by a private dermatologist for his skin problems.  Those records have not been associated with the claims file; however, they may be highly relevant to the Veteran's claim.  On remand, those records should be sought.

Thereafter, as the Veteran has testified that he has had a continuous skin problem since service but there is no current diagnosis or other evidence of nexus, a VA examination should be obtained with a medical opinion as to whether the Veteran's currently diagnosed skin disorder is related to his military service.



PTSD

A review of the treatment records indicates that there may be additional treatment records that have not been associated with the claims file that may be relevant.

The available VA records only contain psychiatric treatment notes from December 2009 (when he was initially evaluated) through August 2010.  Subsequent Primary Care notes through July 2014, however, continue to show the Veteran is "seeing psych" for anxiety and depression.  A July 2014 Primary Care note indicates the Veteran was on new medication but it is unclear who prescribed it.  

Furthermore, at a March 2013 VA examination for his PTSD, the Veteran reported being treated by a psychiatrist for medication and by a therapist.  Private primary care physician notes, however, show he was diagnosed in November 2012 with an adjustment disorder with mixed features and was prescribed Lexapro for depression.  Furthermore, the Veteran's private therapist's notes in the record are only for treatment from August 2007 through September 2011.  Although the available records do not show any specific treatment for the Veteran's PTSD, additional records may show otherwise.

Based on the foregoing, the Board finds that additional efforts should be undertaken to ensure that all of the Veteran's mental health treatment records are available for review in order to determine the appropriate rating of his PTSD.

Furthermore, the Board finds that a new VA examination should be obtained to determine the Veteran's current severity of his PTSD.  There is some indication in the available treatment records that the Veteran's mental health problems may have worsened since the last VA examination conducted in March 2013.  As such, a contemporaneous examination is warranted.

TDIU

As discussed in the Introduction section above, although a 100 percent schedular rating was assigned for the Veteran's ischemic heart disease effective January 15, 2013, the issue of a TDIU is not moot because an effective date may potentially be taken back up to one year prior to the date of claim, which was January 4, 2013.  Consequently, the RO should have adjudicated the claim for a TDIU prior to January 15, 2013.  

Furthermore, as previous discussed, the Board finds that the TDIU claim is related to the currently appealed claim for an increased disability rating for service-connected PTSD.  The Court has held that total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

At the January 2014 Board hearing, the Veteran testified as to the problems his PTSD caused him at work and that he retired as of August 30, 2012 in part because of his PTSD.  Consequently, entitlement to a TDIU due to service-connected PTSD has been raised by the record.  As such, it is inextricably intertwined with the claim for an increase disability rating for service-connected PTSD and must be remanded.

Accordingly, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private dermatologist who treated the Veteran for his skin problems.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  Contact the Veteran and ask him to identify all mental health care providers, whether VA or non-VA, who treated him from his PTSD (or any other mental health problem), especially any medical professional who prescribed the Veteran psychiatric medications since August 2010.  

For each non-VA mental health care providers the Veteran should complete a release form authorizing VA to obtain the treatment records of the private dermatologist who treated the Veteran for his skin problems.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  

For any VA mental health care providers, associate those records with the Veteran's claims file.

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After all additional available evidence has been obtained, schedule the Veteran for a VA skin disease examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  

The examiner should elicit from the Veteran a complete description of his skin problems, to include symptoms, onset and course.  Based upon a review of the claims file and the interview and examination of the Veteran, examiner should render a diagnosis of all current skin disorders the Veteran has.  In rendering a diagnosis, the examiner should take into account the Veteran's report that his skin problems are either intermittent/recurrent or made worse during a particular season.  If deemed necessary, the examination should be scheduled during a period when a flare-up of the Veteran's skin problems is likely.  See Ardison v. Brown, 6 Vet. App. 405 (VA examination inadequate because it was not performed during a time when the veteran's tinea pedis was active.)

Thereafter, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current skin disorder (other than skin cancer) identified is related to any disease or injury incurred during service.  The examiner should consider the two treatment records attached to the April 1970 VA examination report, as well as the Veteran's statements as to a continuity of symptoms since service.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all additional available evidence has been obtained relating to the Veteran's mental health treatment, schedule the Veteran for a VA PTSD examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected PTSD.  The report of examination should contain an account of all manifestations of the disability found to be present.  The examiner should comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning, including whether it is considered he is unemployable due to PTSD.  

5.  After all of the above development has been accomplished and ensuring that the VA examination reports are adequate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


